NO. 07-10-0173-CR

                             IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  DECEMBER 14, 2010


                            ASHLEY A. GROOM, APPELLANT

                                            v.

                           THE STATE OF TEXAS, APPELLEE


      FROM THE COUNTY COURT AT LAW NO. TWO OF LUBBOCK COUNTY;

              NO. 2007-448335; HONORABLE DRUE FARMER, JUDGE


Before CAMPBELL, HANCOCK and PIRTLE, JJ.

                               ON MOTION TO DISMISS


       Appellant, Ashley A. Groom, filed Notice of Appeal to appeal a judgment of

conviction for the offense of reckless driving and sentence of 30 days incarceration in the

Lubbock County Jail entered against her in cause number 2007-448335 in County Court

at Law, No. Two, of Lubbock County, Texas. However, appellant has now filed a motion

to dismiss her appeal.


       Because the motion meets the requirements of Texas Rule of Appellate Procedure

42.2(a) and this Court has not delivered its decision prior to receiving it, the motion is
hereby granted and the appeal is dismissed. Having dismissed the appeal at appellant=s

request, no motion for rehearing will be entertained and our mandate will issue.




                                            Mackey K. Hancock
                                                 Justice



Do not publish.




                                           2